Clark, J.:
I concur in the result, but dissent from so much of the opinion as holds that bastardy is a, criminal action. The ten-dollar penalty, even if held to be a fine, pure and simple, and not a fiscal regulation, would be simply one criminal feature added to this anomalous proceeding; which has been often held to have both criminal and civil features, but to be, notwithstanding, purely a police regulation. State v. Edwards, 110 N. C., 511. I will merely add to what Ayas said in the concurring opinion in State v. Burton, 113 N. C., 664, this consideration: that if the proceeding is now a criminal 'action it is difficult to see why the woman is not equally guilty with the man. . If it is a crime she is a participant. To make it a crime merely makes it a substitute for the offence of fornication and adultery, but punishing the man alone. This, too, loses sight of the entire object of this law, which is a civil regulation *690to provide for the support of the child and protect the county from liability therefor. I cannot think that by incidentally providing for a revenue of ten dollars to the school fund (probably in view of the fact that the child will require education from the public schools) the whole nature of the procedure is made criminal, though the accessory and participant, the woman, is not made indictable. The statute certainly does not contemplate she should be, yet why is she not if she is present aiding and abetting in what is now held to be a criminal offence? • .